Title: To John Adams from Alden Bradford, 3 March 1819
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston March 3d. 1819
				
				In your letter to me of Octo. last, for which I beg you accept my very respectful acknowledgements, you were pleased to recommend, that a pamphlet, “called an appeal to the world, in vindication of the town of Boston from the aspersions &c of Govr. Bernard & others” printed in the autumn of 1769, should also be inserted in the Vol. which I proposed to publish—And you observed, that it was the last effort of James Otis Esq—It is my intention to have that pamphlet, & some other proceedings of Boston connected with the dispute, then agitated, between the Colonies & the British Ministry, in the Vol. and from your authority, I should say, that the pamphlet was written by Mr Otis. But a Mr. Saml. A. Welles a grandson of the late Saml Adams, says that pamphlet was written by Mr Adams: and that he has the Ms. or part of it, in the hand writing of Mr. Adams, now in his possession.I have some doubts on this subject. This Mr Welles is very partially disposed as to the services of his Grand Father, & seems to think that every thing written & proposed by the town of Boston, the general Court of Massachusetts, & Congress even in 1775 & 1776, was suggested & proposed by Mr S. Adams—& in fact that he was Solus—as without him the revolution would not have taken place, nor the Independence of the Colonies declared  & maintained.I am not ignorant of the great & useful services of the late S. Adams. I find from my researches, that he was active & forward in 1767, 1768 &c—My only wish is to be correct, & to do justice to every one, in my book. If Mr Adams, & not Mr Otis, was the original writer of the pamphlet, I should be sorry to say, that it was written by the latter Gentleman—I am sorry to trouble you—& only request your opinion & advice in this case—My book progresses—I have 200 pages of it printed—& am now in the midst of the controversy between Lt. Gov. Hutchinson & the general court, respecting his right to keep it at Cambridgevery respectfully
				
					A. Bradford
				
				
			